Citation Nr: 1114492	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-25 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to November 1970, including service in Vietnam.  He also served in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in July 2009.  A transcript of the hearing has been associated with the claims file.

This case was remanded by the Board in September 2009 for further development and is now ready for disposition.


FINDING OF FACT

The Veteran experienced or witnessed events that involved actual or threatened death or serious injury to him or others while stationed in Vietnam and has been diagnosed with PTSD based upon those experiences.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD and depression, have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).

To establish entitlement to service connection for PTSD a veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  

The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).

The Board notes that the VA regulation governing claims for service connection for PTSD has recently been amended.  Effective July 13, 2010, VA has amended its adjudication regulations by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD, like the one in this case, that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  

In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran seeks service connection for an acquired psychiatric disorder, which manifests as PTSD and depression.  Service treatment records (STRs) reflect no complaints of, treatment for, or diagnosis related to acquired psychiatric disorders during service.  The DD Form 214 indicates that his military occupation was dental specialist and that he served in the Republic of Vietnam.

In July 2009, the Veteran testified that while assigned to the dental unit, he primarily organized the motor pool and occasionally accompanied hygienists into the field.  At one point his base camp was attacked and one rocket went through his "hooch" but did not detonate.  The attack resulted in some casualties, but no one in the dental unit was harmed.  He also reported involvement in a verbal altercation.

Private treatment records from Dr. J.D. dated July 2003, show that the Veteran denied traumatic events while serving in Vietnam as he was not in combat.  The diagnosis was depression.  An August 2003 record shows that he denied depression and significant problems with anxiety.  July 2005 VA outpatient treatment records show reports of being upset and depressed about losing his recent job.  He said he was exposed bombings but nothing overwhelming in Vietnam and denied signs and symptoms of PTSD.  The diagnosis was depression.

Social Security Administration (SSA) records include a January 2006 mental health examination.  The Veteran reported having nightmares because of his employment situation.  Vietnam was not discussed.  The examiner said the Veteran was somewhat anxious and depressed because of his employment situation.  The diagnosis was major depressive disorder, recurrent without psychosis.

VA treatment records show that in April 2006, the Veteran reported having violent nightmares that required him and his wife to sleep separately.  He checked the perimeter of his house several times per night.  The physician noted nightmares, hypervigilance, startle response, and night sweats and diagnosed PTSD.  In August 2006 and April 2007, he said he was having more nightmares about losing his job than about Vietnam.  The diagnosis was depression and to rule out PTSD.  

Nightmares of Vietnam increased in November 2007, and the diagnosis changed to depression and PTSD.  The diagnosis of PTSD continued though 2008 and 2009.  In April 2009, the Veteran noted the rocket attack in Vietnam and reported hypervigilance, some homicidal ideation, and continued nightmares about Vietnam.  He and his wife continued to sleep apart due to the violent nightmares.  The diagnosis was PTSD and major depressive disorder.

A VA clinical psychologist examined the Veteran in June 2009.  He reported two incidents of trauma occurring in a combat environment; however, the details of the incidents were not noted in the report.  All symptoms were documented, including but not limited to hypervigilance, intrusive thoughts and memories, nightmares, startle response, avoidance, and hyperarousal.  The diagnosis was PTSD and depressive disorder, NOS.  He was referred to PTSD group therapy, which the Veteran attended throughout 2009 and into 2010.

A VA examination was conducted in February 2010.  The examiner reviewed the claims file.  The Veteran noted the mortar attacks on his base camp in Vietnam, including the rocket that landed in his "hooch" without detonating.  He reported being treated for depression three times in his past, with the first treatment being after returning from Vietnam, the second in the 1980s and the third treatment in the 1990s.  

His current symptoms include nightmares of the mortar attacks in Vietnam.  He reported sleep problems, fatigue, tremors, anger control issues, and of having a 'flat' mood.  He also said he had the desire to hurt a certain individual but that he had no plans to carry it out.

The Trauma Symptom Inventory produced an invalid profile as the results showed an atypical response scale greater than 100, which was not consistent with his level of functioning during the interview.  The Personality Assessment Inventory reflected a malingering index of greater than 100 percent, indicating that he over-reported or magnified, if not intentionally exaggerated psychiatric symptoms, also not consistent with his presentation.

In the assessment, the examiner stated that the Veteran did not meet the criteria for PTSD.  She diagnosed depressive disorder, NOS and indicated that the condition was not treated during service and does not otherwise appear to be related to the Veteran's service.  In support of her opinion and diagnosis, she referred only to a March 2005 VA treatment record which notes exposure to daily exposure to bombs, but nothing overwhelming in Vietnam; however, she did not address other VA outpatient treatment records indicating a diagnosis of PTSD.

Also of record are copies of letters that the Veteran sent to his future wife during his period of service in Vietnam.  One letter stated that while watching a movie, several explosions went off near his location, shaking the ground, and that bombing occurred at the perimeter of his base.

As noted above, the criteria for service connection for PTSD was liberalized in July 2010.  As of that date, if a stressor is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

In this case, the Veteran was stationed in Vietnam and while not directly involved in combat, his camp was involved in a mortar or rocket attack, thus he was confronted with an event involving threatened death or serious injury, or a threat to his physical integrity or the physical integrity of others.  His stressor is supported by his statements, testimony, and copies of letters he sent to his future wife.  

Next, various VA providers, including VA clinical psychologists and medical doctors, have diagnosed PTSD since approximately 2006 based upon this reported stressor.  While the February 2010 VA examiner described inconsistent objective and subjective findings, and consequently found that the Veteran did not meet the DSM-IV criteria for PTSD, she did not address other VA provider's findings to the contrary.  Thus, while the examination weighs against the claim, the examination does not provide clear and convincing evidence that that the claimed stressor and symptoms were not consistent with the places, types, and circumstances of service.

In sum, the Board finds that the Veteran's alleged stressful and traumatic incident occurred and that he has had a confirmed diagnosis of PTSD based on that incident during the pendency of his claim.  See 38 C.F.R. § 3.304(f)(3).  While the diagnosis of PTSD has not been uniformly established, the Veteran is entitled to the benefit of the doubt; therefore, service connection for an acquired psychiatric disorder, to include PTSD and depression, is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depression is granted.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


